DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, in claim 10, the phrase “A thin-film deposition mask assembly, comprising: a second mask comprising a second base member” is confusing because a claim to a “second” mask implies a ‘first’ mask, however, claim 10 lacks antecedent basis for a first mask; the claim will be treated on its merits assuming that only one mask is required. Additionally, the phrases “third openings” and “fourth openings” is confusing because of the lack of ‘first’ and ‘second’ openings in claim 10.
	Specifically, in claim 15, the phrases “fifth distance”, “sixth distance”, “seventh distance”, and “eighth distance” are confusing because they suggest the existence of first through fourth distances, but the first through fourth distances are not present in claim 15 nor in claim 10 from which claim 15 depends.
Claims 11-18 are rejected based on their dependence from claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Paik et al. (US 2021/0140061).
	Regarding claim 1, Paik discloses a thin-film deposition mask assembly, comprising: a first mask comprising a first base member having a plurality of openings provided in the first base member, each of the opening being spaced apart from each other (Figs. 1 & 4, 100; Paragraph [0034]); a first frame holding the first mask (200; Paragraph [0034]); a plurality of first openings disposed in odd columns included in the plurality of openings of the first mask; and a plurality of second openings disposed in even columns included in the plurality of openings of the first mask, the odd and even columns being arranged in a column direction; wherein a single second opening disposed in an nth even column, among the plurality of second openings, the second opening being disposed between two first openings arranged in a first direction corresponding to a row direction, the row direction being transverse to the column direction and disposed in at least one column of (n-1)th and (n+1)th columns, among the plurality of first openings, where n is a natural number equal to or greater than 2 (Fig. 4, columns 1-5 arranged from left to right, any nth opening in columns 2 or 4 meets the requirement of the single second opening; Paragraph [0054]).
	Regarding claim 2, Paik further discloses wherein the thin-film deposition mask assembly according to claim 1, wherein the single second opening disposed in the nth even column is disposed between two first openings arranged in a second direction perpendicular to the first direction, among the plurality of second openings, one of the two first openings being disposed in the (n-1)th column, and the other of the two first openings being disposed in the (n+1)th column (Fig. 4, columns 1-5 arranged from left to right, any nth opening in columns 2 or 4 meets the requirement of the single second opening; Paragraph [0054]).
	Regarding claim 3, Paik further discloses wherein the thin-film deposition mask assembly according to claim 1, wherein a distance in the first direction from an outermost first opening among the plurality of first openings arranged in the first direction to an edge of the first mask is smaller than a distance in the first direction from an outermost second opening among the plurality of second openings arranged in the first direction to the edge of the first mask (Fig. 4, distance of topmost opening in column 1 (leftmost column of openings) to top edge of mask is smaller than distance of topmost opening in column 2 to top edge of mask.).
	Regarding claim 4, Paik further discloses wherein a distance in the second direction from an outermost first opening among the plurality of first openings arranged in the second direction to an edge of the first mask is smaller than a distance in the second direction from an outermost second opening among the plurality of second openings arranged in the second direction to the edge of the first mask (Fig. 4, distance of topmost opening in column 1 (leftmost column of openings) to left edge of mask is smaller than distance of topmost opening in column 2 to left edge of mask.).
	Regarding claim 5, Paik further discloses wherein the plurality of first openings and the plurality of second openings have corresponding shapes (Fig. 4).
	Regarding claim 6, Paik further discloses wherein: a first distance between adjacent first openings of the plurality of first openings in the first direction is substantially the same as a second distance between adjacent second openings of the plurality of second openings in the first direction; and a third distance between adjacent first openings of the plurality of first openings in a second direction overlapping the first direction is substantially the same as a fourth distance between adjacent second openings of the plurality of second openings in the second direction (Fig. 4, Paragraph [0054-0055]).
	Regarding claim 10, Paik discloses a thin-film deposition mask assembly, comprising: a second mask comprising a second base member having a plurality of openings provided in the second base member, each of the opening being spaced apart from each other (Figs. 1 & 4, 100; Paragraph [0034]); a second frame holding the second mask (200; Paragraph [0034]); a plurality of third openings disposed in odd columns included the plurality of openings of the second mask; and a plurality of fourth openings disposed in even columns included the plurality of openings of the second mask, the odd and even columns being arranged in a column direction; and a single third opening disposed in an mth odd column, among the plurality of third openings, the third opening being disposed between two fourth openings arranged in a first direction corresponding to a row direction, the row direction being transverse to the column direction and disposed in an (m+1)th column, among the plurality of fourth openings, where m is a natural number equal to or greater than 1 (Fig. 4, columns 1-5 arranged from left to right, any mth opening in columns 3 meets the requirement of the single third opening; Paragraph [0054]).
	Regarding claim 11, Paik further discloses wherein the single third opening disposed in the (m+2)th odd column is disposed between two fourth openings arranged in a second direction overlapping the first direction, among the plurality of fourth openings, one of the two fourth openings being disposed in the (m+1)th column, and the other of the two fourth openings being disposed in the (m+3)th column (Fig. 4, where an opening in the 3rd column is disposed between two fourth openings arranged in a second direction overlapping the first direction, among the plurality of fourth openings, one of the two fourth openings being disposed in the 2nd column, and the other of the two fourth openings being disposed in the 4th column).
Regarding claim 12, Paik further discloses wherein the thin-film deposition mask assembly according to claim 10, wherein a distance in the first direction from an outermost third opening among the plurality of third openings arranged in the first direction to an edge of the second mask is smaller than a distance in the first direction from an outermost fourth opening among the plurality of fourth openings arranged in the first direction to the edge of the first mask (Fig. 4, distance of topmost opening in column 1 (leftmost column of openings) to top edge of mask is smaller than distance of topmost opening in column 2 to top edge of mask.).
	Regarding claim 13, Paik further discloses wherein a distance in the second direction from an outermost third opening among the plurality of third openings arranged in the second direction to an edge of the second mask is smaller than a distance in the second direction from an outermost fourth opening among the plurality of fourth openings arranged in the second direction to the edge of the second mask (Fig. 4, distance of topmost opening in column 1 (leftmost column of openings) to left edge of mask is smaller than distance of topmost opening in column 2 to left edge of mask.).
	Regarding claim 14, Paik further discloses wherein the plurality of third openings and the plurality of fourth openings have corresponding shapes (Fig. 4).
	Regarding claim 15, Paik further discloses wherein: a fifth distance between adjacent third openings of the plurality of third openings in the first direction is substantially the same as a sixth distance between adjacent fourth openings of the plurality of fourth openings in the first direction; and a seventh distance between adjacent third openings of the plurality of third openings in a second direction overlapping the first direction is substantially the same as an eighth distance between adjacent fourth openings of the plurality of fourth openings in the second direction (Fig. 4, Paragraph [0054-0055]).
	Regarding claim 19, Paik discloses a method of fabricating an organic light-emitting display panel including a plurality of organic light-emitting devices respectively including a first electrode disposed on a substrate, a second electrode disposed on the substrate to oppose the first electrode, and an organic layer disposed between the first electrode and the second electrode, wherein the organic layer is fabricated using the thin-film deposition mask assembly as claimed in claim 1 (Paragraph [0001, 0020, 0032-0034]—note that first and second electrodes are considered characteristic to an OLED panel).
	
Allowable Subject Matter
Claims 7-9 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879